Citation Nr: 1743847	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (jurisdiction now lies with the Atlanta, Georgia RO).

The Veteran failed to appear at a February 2015 Board hearing and a June 2015 statement from the Veteran's representative noted that the Veteran "request[s] that his [Board] decision be made in Washington without a hearing." 

The Board remanded the Veteran's claim in July 2015. 


FINDING OF FACT

The Veteran failed to report for requested VA examinations and good cause for failure to report was not shown.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, evidence of record appeared to indicate the presence of a current back disability.  See October 2004 Bison County Health Care Services Private Medical Record (containing x-ray results of the lumbar spine and noting an impression of degenerative disc disease at L5-S1); July 2009 Private Physical Capacities Evaluation (referencing a back disability).  The Veteran has also variously reported that he injured his back during his active service and received treatment, though the occurrence or treatment are not documented in the service treatment records (STRs) of record.  Assuming (without deciding) for purposes of this decision that the Veteran did injure his back in service, the key remaining issue would be whether a nexus exists between that injury and his current back disability.  

Additionally, the Board notes that while evidence referenced degenerative disc disease and thus the presumption regarding chronic diseases was potentially implicated, the evidence did not indicate, and the Veteran and his representative have not contended, that arthritis/degenerative disc disease manifested during active service or within one year of the Veteran's separation from active service and therefore this presumption is not applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

The United States Court of Appeals for the Federal Circuit has stated that "it is appropriate for the Board...to address only those procedural arguments specifically raised by the veteran, though at the same time giving the veteran's pleadings a liberal construction."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will therefore address the procedural arguments raised by the Veteran.  

In this regard, the Veteran has referenced that VA has incomplete STRs and that VA should obtain his unit records in order to, essentially, verify that he injured his back during active service.  See August 2008 Notice of Disagreement; October 2009 Veteran Statement.  Initially, the Board notes that pursuant to a July 2015 Board remand directive, a request was made to the National Personnel Records Center (NPRC) for complete STRs and the entire personnel file and a March 2016 response stated that "all available requested records were shipped to the contracted scan vendor for upload into VBMS."  While no unit records were requested, as noted above, the Board has assumed (without deciding) for purposes of this decision that the Veteran did injure his back in service.  As such, obtaining any unit records would not provide evidence relevant to an unestablished element needed to substantiate the Veteran's claim and remand for further development is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that there was "no basis for a remand [to the Board] which would only 'result in unnecessarily imposing additional burdens on [VA] with no benefit flowing to the Veteran'"). 

Also, in an October 2009 statement from the Veteran to a United States Senator, the Veteran indicated that he had a pending Social Security Disability or Supplemental Security Income application.  It was not noted whether this application related to the Veteran's back.  In general, the Veteran and his representative have not provided any specific allegation that would give rise to a reasonable belief that relevant Social Security Administration (SSA) records are outstanding and therefore lacking a "reasonable possibility" that there are any outstanding SSA records that could help the Veteran substantiate his claim, VA's duty to assist does not require remand for further action.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that have not been addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Turning to the merits of the case, an August 1987 rating decision denied entitlement to service connection for a back condition (and an October 1987 confirmed rating decision stated that "[service connection] for a back condition remains in a disallowed status").  In July 2015, the Board reopened a claim for entitlement to service connection for a back disability and remanded this claim.  The remand directives included a request to "[s]chedule the Veteran for a VA examination to determine the nature and etiology of any back disability" and requested that "[f]or each back disability identified, the examiner should opine whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service."  The Board remand also stated that "[n]o action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655."  

Subsequent to the June 2015 Board remand, evidence indicated that the Veteran was scheduled for a VA examination in March 2016 at a VA facility and that he failed to report for this examination.  In addition, evidence indicated that the Veteran was scheduled for a VA examination in September 2016 with a private provider and that he failed to report for this examination.  The Veteran and his representative did not provide any explanation as to why the Veteran failed to report to the two VA examinations.  A January 2017 Supplemental Statement of the Case (SSOC) referenced the Veteran's failure to report for two VA examinations.  The Veteran's representative submitted a February 2017 Expedited Processing form, which stated that "[a]s the [V]eteran's accredited representative, we have received the [V]eteran's SSOC and do not have any additional evidence regarding the [V]eteran's appeal."  In May 2017, the Veteran's representative submitted a Written Brief Presentation, which did not provide any argument or explanation relating to the two VA examinations for which the Veteran failed to report.

38 C.F.R. § 3.655(a) (2017) states that "[w]hen entitlement...to a benefit cannot be established or confirmed without a current VA examination...and a claimant, without good cause, fails to report for such examination...action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate."  38 C.F.R. § 3.655(b) (2017) states:

Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In this case, as noted, the Board remanded the Veteran's claim for entitlement to service connection for a back disability in June 2015 for a VA examination and opinion, implicitly finding that the entitlement to this benefit could not be established without a current VA examination.  As noted, evidence of record indicated that the Veteran failed to report for two VA examinations.  No explanation has been presented by the Veteran or his representative as to why he failed to report for the two VA examinations.  Accordingly, the Board finds that the Veteran failed to report for requested VA examinations and good cause for such failure to report was not shown.  As a previous rating decision denied a claim for entitlement to service connection for a back condition, the current claim before the Board is a reopened claim for a benefit which was previously disallowed.  Applying 38 C.F.R. § 3.655(a) and (b) (2017) to the facts of this case, as the Veteran failed to report for VA examinations without good cause, the regulation states that the Veteran's claim "shall be denied."  The Board therefore concludes that the criteria for entitlement to service connation for a back disability have not been met and that the Veteran's claim must be denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2017).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


